{¶ 1} This cause came on for further consideration upon the filing of an application for reinstatement-by respondent, Joel Ivan Newman, Attorney Registration No. 0038433, last known business address in Cleveland, Ohio.
{¶ 2} The court coming now to consider its order of May 12, 2004, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of one year, with six months stayed, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
{¶ 3} IT IS ORDERED by this court that respondent be, and hereby is, reinstated to the practice of law in the state of Ohio.
{¶ 4} IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be *1210made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
{¶ 5} For earlier case, see Cuyahoga Cty. Bar Assn. v. Newman, 102 Ohio St.3d 186, 2004-Ohio-2068, 808 N.E.2d 375.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.